ORDER

PER CURIAM
Virgil Anthony Stallone (“Movant”) appeals from the motion court’s judgment, following an evidentiary hearing, denying his amended motion for post-conviction relief pursuant to Rule 29.15. Movant was found guilty, after a jury trial, of first-degree statutory sodomy, an unclassified felony in violation of Section 566.062 (RSMo.Cum.Supp.2009); first-degree child molestation, a class' B felony In violation of Section 566.067 (RSMo.Cum.Supp.2009); first-degree sexual misconduct, a class A misdemeanor' in violation of Section 566.090 (RSMo.Cum.Supp.2008); first-degree sexual misconduct, a class A misdemeanor violating Section 566.090 (RSMo. Cum.Supp.1995); and second-degree child molestation, a class A misdemeanor in violation of Section 566.068 (RSMo.2000). Movant was sentenced to concurrent terms of twenty-five years’ imprisonment in the Missouri Department of Corrections, twenty-five years’ imprisonment, fifteen years’ imprisonment, and fifteen years’ imprisonment. Additionally, the court sentenced Movant to concurrent terms of one years’ imprisonment in the St. Louis County Department of Justice Services’, custody, gave him credit for one years’ imprisonment and discharged him on Counts V, VI, and VIII. Movant’s convictions and sentences were affirmed by this Court in State v. *280Virgil A. Stallone, 376 S.W.3d 705 (Mo.App.E.D.2012). We affirm the motion court’s judgment denying Movant’s post-conviction relief.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b). ■